*472
On Petition for Rehearing.

Mr. Justice Allen :
It is suggested in the petition for rehearing that in the jurisdiction where the judgment was obtained the bar of the appropriate statute of limitation would be suspended because the judgment debtor had absconded therefrom. Assuming, on that suggestion, that the judgment is still valid, and may be sued on, in the District of Columbia, the fact remains that the judgment was rendered in that jurisdiction more than six years before it was sought to be enforced in Colorado. That fact alone defeats the plaintiff in error in his effort to enforce his claim in this state, by reason of our statute of limitation, cited in the opinion. Statutes of limitation are ordinarily regarded as pertaining to the remedy and hence are governed by the lex fori. 12 C. J. 485. The statute of limitations to be applied is as a rule the statute of the state where suit is brought on the judgment, not that of the state where the judgment was rendered. 23 Cyc. 1564. It is argued that our statute operates retrospectively. If so, that does not impair its validity, for the constitutional provision against retrospective laws does not generally apply to laws affecting remedies. Including those which limit the time for the enforcement of an existing right. 12 C. J. 1088. The petition for rehearing is denied.